Benedict, J.
This is an action for personal injuries sustained by the libelant by reason of his falling through a hatch of the steam-ship Sir Garnet Wolseley. The libelant was a night-watchman on the steamer. At about 9 o’clock in the evening he undertook to sit down upon a bunker hatch upon the main deck, assuming the hatch cover to be on, and without looking to see whether the cover was on or not. The cover was not on; and the man, on sitting down, of course fell backward into the hold. The evidence shows that this hatch was sometimes without cover, and sometimes covered, as the necessity of the ship required. The accid§nt was caused by the libelantes own negligence in not looking to ascertain whether there was a cover there before he undertook to sit down upon it. The libel is dismissed.